Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Original claims 1-5, 11-12, 18-19, and 25-29 are pending in the instant application.
	Claims 6-10, 13-17, 20-24, and 30 have been canceled.

3.	The following previous rejections and objections are withdrawn in light of Applicant’s arguments filed on 7/15/2021:
(i)	the rejection of claims 1-5, 11-12, 18-19, and 25 under 35 USC 103 as obvious over Lee et al (WO2014/153435) in view of Silva et al (J. Biol. Chem., 2015, 290(9):5462-5469); and
(ii)  	the rejection of claims 18, and 25-29 under 35 USC 103 as obvious over Lee et al (WO2014/153435) in view of Silva et al (J. Biol. Chem., 2015, 290(9):5462-5469), and further in view of Papadopoulos et al (US 20150203579, published 7/23/2015).

4.	Claims 1-5, 11-12, 18-19, and 25-29, are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
The claims are directed to an isolated monoclonal antibody that binds specifically to human TGF-β1, TGF-β2, and TGF-β3, comprising the heavy chain complementarity-determining regions (CDR) 1-3 in SEQ ID NO:1 and the light chain CDR1-3 in SEQ ID NO:2, wherein the antibody comprises a human IgG4 constant region having a proline at position 228 (EU numbering). As can be seen from the prosecution history in U.S. Application Serial No. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646